Case 4:20-cv-10922-MFL-KGA ECF No. 27, PageID.675 Filed 01/15/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JOHN ISAAC HARRIS,

      Plaintiff,                                        Case No. 20-cv-10922
                                                        Hon. Matthew F. Leitman
v.

DETROIT PUBLIC SCHOOLS
COMMUNITY DISTRICT, et al.,

     Defendants.
__________________________________________________________________/

ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF Nos. 21, 24)
   TO REPORTS AND RECOMMENDATIONS (ECF Nos. 20, 23); (2)
DENYING PLAINTIFF’S MOTION FOR A DEFAULT JUDGMENT (ECF
   No. 15); (3) DENYING PLAINTIFF’S MOTION FOR SUMMARY
 JUDGMENT (ECF No. 22); AND (4) DENYING PLAINTIFF’S MOTION
     FOR CORRECTION OF PROCEDURAL LAW (ECF No. 25)

      On April 13, 2020, Plaintiff John Isaac Harris filed this action against

Defendant Detroit Public Schools Community District (the “DPS”) and others. (See

Compl., ECF No. 1.) In summary, Harris claims that he was harassed, retaliated

against, and fired from a job he held with the DPS. (See id.) Certain motions and

objections to reports and recommendations issued by the assigned Magistrate Judge

are now pending before the Court. They are addressed in turn below.

                                        I

      On October 14, 2020, Harris filed a request with the Clerk of the Court in

which he asked the Clerk to enter a default against DPS. (See Req., ECF No. 11.)

                                       1
Case 4:20-cv-10922-MFL-KGA ECF No. 27, PageID.676 Filed 01/15/21 Page 2 of 6




The Clerk denied the request on October 15, 2020, because Harris had failed to file

proof that he had served his Complaint on DPS. (See Denial, ECF No. 12.) Despite

the Clerk’s denial, on November 10, 2020, Harris filed a motion for a default

judgment against DPS. (See Default Judgment Mot., ECF No. 15.)

       On December 10, 2020, the assigned Magistrate Judge issued a report and

recommendation in which she recommended that the Court deny the Default

Judgment Motion (the “Default Judgment R&R”). (See Default Judgment R&R,

ECF No. 20.) In the Default Judgment R&R, the Magistrate Judge explained that

“[e]ntry of a default is a prerequisite to entry of a default judgment against a party.”

(Id., PageID.455, citing Shephard Claims Serv., Inc. v. William Darrah & Assocs.,

796 F.2d 190, 193 (6th Cir. 1986).) And the Magistrate Judge pointed out that Harris

had applied for, but was denied, a default. (See id.) Thus, because Harris had not

first obtained a default, the Magistrate concluded that Harris was not entitled to the

entry of a default judgment. (See id.)

       Harris filed objections to the Default Judgment R&R on December 15, 2020

(the “Default Judgment Objections”). (See Default Judgment Objections, ECF No.

21.)   In the Default Judgment Objections, Harris asks the Court to “overrule the

[Default Judgment R&R].” (Id., PageID.470.)

       The Default Judgment Objections are difficult to follow. To the extent that

the Court can discern an argument in the objections, Harris appears to be objecting,

                                           2
Case 4:20-cv-10922-MFL-KGA ECF No. 27, PageID.677 Filed 01/15/21 Page 3 of 6




generally, to the entirety of the Magistrate Judge’s conclusions of law. Indeed, the

bulk of the Default Judgment Objections simply restate the arguments that Harris

raised in his motion for a default judgment. That sort of objection does not provide

a basis for relief. As the Sixth Circuit has explained:

             A general objection to the entirety of the magistrate’s
             report has the same effects as would a failure to object.
             The district court’s attention is not focused on any specific
             issues for review, thereby making the initial reference to
             the magistrate useless. The functions of the district court
             are effectively duplicated as both the magistrate and the
             district court perform identical tasks. This duplication of
             time and effort wastes judicial resources rather than saving
             them, and runs contrary to the purposes of the Magistrates
             Act.

Howard v. Sec. of Health and Human Svs., 932 F.2d 505, 509 (6th Cir. 1991). Harris’

general objection, if allowed, would lead to the precise type of “duplication of time

and effort” that the Sixth Circuit warned against in Howard. Id. And while Harris

did purport to make at least two specifically-numbered objections, these objections,

too, are general in nature and do not identify any particular reversible error in the

Default Judgment R&R.

       In any event, even if the Court were to reach the merits of Harris’ objections,

the Court would not grant him relief. Simply put, Harris has not provided any basis

to award him a default judgment where he has first failed to obtain a default.

Moreover, Harris has not persuaded the Court that he was entitled to a default against

DPS.
                                           3
Case 4:20-cv-10922-MFL-KGA ECF No. 27, PageID.678 Filed 01/15/21 Page 4 of 6




      Accordingly, for all of the reasons stated above, the Court OVERRULES the

Default Judgment Objections (ECF No. 21). Harris’ motion for a default judgment

(ECF No. 20) is therefore DENIED.

                                         II

      In addition to the proceedings described immediately above, Harris has also

opened a second line of attack on the Default Judgment R&R. On January 14, 2021,

Harris filed what he calls a “Motion for Correction of Procedural Law and the Lack

of Fairness Pursuant to Fed. R. Civ. 55(a) by the Clerks” (the “Rule 55(a) Motion”).

(See Rule 55(a) Motion, ECF No. 25.) In that motion, Harris again asks the Court

to “overrule the [Default Judgment R&R].” (Id., PageID.665.)

      The Rule 55(a) Motion fails for two independent reasons. First, for all of the

reasons described above, Harris has not persuaded the Court that the Magistrate

Judge erred when she concluded that he was not entitled to a default judgment.

Second, Harris has not shown an entitlement to relief under Rule 55(a). That rule

provides that “[w]hen a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend, and that failure is shown by affidavit

or otherwise, the clerk must enter the party's default.” Fed. Rule. Civ. Proc. 55(a).

The rule does not provide any authority for the Court to “overrule” a report and

recommendation. Thus, the rule is not a proper way to raise an objection to a report




                                          4
Case 4:20-cv-10922-MFL-KGA ECF No. 27, PageID.679 Filed 01/15/21 Page 5 of 6




and recommendation. For these independent reasons, the Rule 55(a) Motion is

DENIED.

                                         III

      On December 28, 2020, Harris filed a motion for summary judgment. (See

Mot. for Summ. J., ECF No. 22.) On January 8, 2021, the Magistrate Judge issued

a report and recommendation in which she recommended that the Court deny the

motion (the “Summary Judgment R&R”). (See Summary Judgment R&R, ECF No.

23.) In the Summary Judgment R&R, the Magistrate Judge explained that Harris

had failed to support his summary judgment motion with any evidence apart from

references to his Complaint (which was not verified) and the exhibits attached to his

Complaint. (See id., PageID.501.) The Magistrate therefore recommended that the

Court deny the motion based on Harris’ failure to support it. (See id.)

      Harris filed objections to the Summary Judgment R&R on January 12, 2021

(the “Summary Judgment Objections”). (See Summary Judgment Objections, ECF

No. 24).   As with the other filings described above, the Summary Judgment

Objections are difficult to follow and appear to do little more than repeat Harris’

general belief that he is entitled to summary judgment. However, Harris is plainly

not entitled summary judgment at this stage. He has not supported his motion for

summary judgment with sufficient competent evidence. Accordingly, the Court




                                          5
Case 4:20-cv-10922-MFL-KGA ECF No. 27, PageID.680 Filed 01/15/21 Page 6 of 6




OVERRULES the Summary Judgment Objections (ECF No. 24). Harris’ motion

for summary judgment (ECF No. 22) is therefore DENIED.

                                         IV

      Finally, throughout the filings discussed above, Harris has repeatedly

questioned the motives and impugned the character of the assigned Magistrate

Judge. Those personal attacks are groundless and have no place in this action. The

Court has carefully reviewed Harris’ submissions, and the Magistrate Judge’s

recommendations, and her rulings accurately state the law and fairly adjudicate

Harris’ requests.     As this litigation continues, the Court will carefully,

conscientiously, and fairly review any legal and/or factual arguments that Harris

wishes to present. But the Court will not tolerate continued baseless assaults on the

integrity of the assigned Magistrate Judge.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: January 15, 2021                UNITED STATES DISTRICT JUDGE



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 15, 2021, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764


                                         6
